Citation Nr: 1733976	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  05-12 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for degenerative disease of the lumbosacral spine at L5-S1 with mild central disc herniation (hereinafter lumbar spine disability) from June 7, 2004 to April 25, 2005 and March 1, 2007 to the present, and in excess of 60 percent from April 26, 2005 to August 22, 2006.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and P.L.


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1995 to February 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This case was before the Board in November 2007 and March 2010; this case was last before the Board in December 2016, when the above noted issues were remanded for the RO to schedule the Veteran for a Board hearing before a Veterans Law Judge (VLJ).  Subsequently, the Veteran testified at a Board hearing via videoconference before the undersigned VLJ in June 2017.  This case has been returned to the Board for further appellate review at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At the June 2017 Board hearing, the Veteran testified that he attended a VA pain management clinic for a year prior to his hearing, that he had an X-ray of his lumbar spine done on the day of his hearing, and he was scheduled to receive treatment at the VA pain management clinic in Evansville later that month.   However, the current claims file only contains VA treatment records for the Veteran's lumbar spine disability through 2014.  Therefore, it appears that there are outstanding VA treatment records and a remand is necessary in order to obtain those records.  See 38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Further, at the June 2017 Board hearing, the Veteran asserted his lumbar spine disability had worsened since the August 2014 VA examination, to include a new onset of radiculopathy of the right lower extremity.  Moreover, the Board finds that the August 2014 lumbar spine examination is inadequate, as it did not include range of motion testing results required by the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App 158 (2016).  

Lastly, respecting the Veteran's TDIU claim, the Board must also remand the TDIU claim as that claim is intertwined with the above remanded claim.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the Marion VA Medical Center, to include the Owensboro Community Based Outpatient Clinic and the Evansville Pain Management Clinic, or any other VA medical facility or pain management clinic that may have treated the Veteran, and associate those documents with the claims file.

2.  Schedule the Veteran for a VA examination to determine the current severity of his lumbar spine disability.  The examiner should test the range of motion of the lumbar spine for pain in active motion, passive motion, weightbearing, and in non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

All findings should be reported in detail and all opinions must be accompanied by a clear rationale. 

3.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




